Matter of Watts v Stolz (2014 NY Slip Op 07287)





Matter of Watts v Stolz


2014 NY Slip Op 07287


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Friedman, J.P., Sweeny, Acosta, Saxe, Manzanet-Daniels, JJ.


13297 2853/13 -4056] 871/14

[*1] In re Rodney Watts, Petitioner,
vHon. Robert Stolz, etc., et al., Respondents.


Rodney Watts, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michelle R. Lambert of counsel), for Hon. Robert Stolz, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Ryan Gee of counsel), for Cyrus R. Vance, Jr., respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: OCTOBER 23, 2014
CLERK